Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11283546. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of the patent  teaches     
method in a first node for wireless communication, comprising: determining a first bit block; performing channel coding; and transmitting a first radio signal; wherein bits in the first bit block are used to generate bits in a second bit block; the bits in the first bit block and the bits in the second bit block are both used for an input to the channel coding, an output after the channel coding is used to generate the first radio signal; the channel coding is based on a polar code; for the channel coding, a sub-channel occupied by a target first type bit is related to numbers of bits in K first type bit sets; the target first type bit belongs to the first bit block, the K first type bit sets respectively correspond to K second type bits, the K second type bits are all bits in the second bit block related to the target first type bit, for any given second type bit in the K second type bits, all bits in the first bit block used to generate the given second type bit constitute a first type bit set in the K first type bit sets corresponding to the given second type bit; the K is a positive integer;- the first bit block comprises a first bit sub-block and a second bit sub-block, a CRC bit block of the first bit sub-block is used to generate the second bit sub-block; or a channel capacity of a sub-channel mapped by any bit in a first bit set is greater than a channel capacity of a sub-channel mapped by any bit in a second bit set, the bits in the first bit block belong to the first bit set, the bits in the second bit block belong to the second bit set; or a channel capacity of a sub-channel mapped by any bit in a first bit set is greater than a channel capacity of a sub-channel mapped by any bit in a second bit set, part of the bits in the first bit block belong to the first bit set, the other part of the bits in the first bit block and the bits in the second bit block belong to the second bit set; or a CRC bit block of the first bit block is used to generate the second bit block; or the first node is a base station, the first bit block comprises downlink control information (DCI): or the first node is a UE, the first bit block comprises uplink control information (UCI);   
wherein the higher a number of the bits in the second bit block related to the target first type bit is, the lower a channel capacity corresponding to the sub-channel occupied by the target first type bit will be; 
  
 wherein the less a sum of the numbers of the bits in the K first type bit sets is, the lower a channel capacity corresponding to the sub-channel occupied by the target first type bit will be;  
 wherein the greater a sum of reciprocals of the numbers of the bits in the K first type bit sets is, the lower a channel capacity corresponding to the sub-channel occupied by the target first type bit will be;  
method in a second node for wireless communication, comprising: receiving a first radio signal; performing channel decoding; and recovering a first bit block; wherein channel coding corresponding to the channel decoding is based on a polar code; bits in the first bit block are used to generate bits in a second bit block; the bits in the first bit block and the bits in the second bit block are both used for an input to the channel coding, an output after the channel coding is used to generate the first radio signal; for the channel coding, a sub-channel occupied by a target first type bit is related to numbers of bits in K first type bit sets; the target first type bit belongs to the first bit block, the K first type bit sets respectively correspond to K second type bits, the K second type bits are all bits in the second bit block related to the target first type bit, for any given second type bit in the K second type bits, all bits in the first bit block used to generate the given second type bit constitute a first type bit set in the K first type bit sets corresponding to the given second type bit; the K is a positive integer;- the first bit block comprises a first bit sub-block and a second bit sub-block, a CRC bit block of the first bit sub-block is used to generate the second bit sub-block; or the first bit block comprises a first bit sub-block and a second bit sub-block, a CRC bit block of the first bit sub-block is used to generate the second bit sub-block, the channel decoding is used to determine P reference values, the P reference values respectively correspond to bits in a target bit group, the target bit group consists of the bits in the first bit block and the bits in the Application No. 16/505,735 Attorney Docket Number S3876.10080US01 second bit block, a sum of a number of the bits in the first bit block and a number of the bits in the second bit block is the P, reference values in the P reference values that correspond to the bits in the second bit block are used for pruning in the channel decoding, reference values in the P reference values that correspond to bits in the second bit sub-block are used to determine whether the first bit block is correctly received, the P is a positive integer greater than 1, or a channel capacity of a sub-channel mapped by any bit in a first bit set is greater than a channel capacity of a sub-channel mapped by any bit in a second bit set, the bits in the first bit block belong to the first bit set, the bits in the second bit block belong to the second bit set; or a channel capacity of a sub-channel mapped by any bit in a first bit set is greater than a channel capacity of a sub-channel mapped by any bit in a second bit set, part of the bits in the first bit block belong to the first bit set, the other part of the bits in the first bit block and the bits in the second bit block belong to the second bit set, or a CRC bit block of the first bit block is used to generate the second bit block; or, the second node is a UE, the first bit block comprises DCI or, the second node is a base station, the first bit block comprises UCI; 
wherein the higher a number of the bits in the second bit block related to the target first type bit is, the lower a channel capacity corresponding to the sub-channel occupied by the target first type bit will be.  
 wherein the less a sum of the numbers of the bits in the K first type bit sets is, the lower a channel capacity corresponding to the sub-channel occupied by the target first type bit will be.  

The  applicant's claims 1-20 broaden the scope of the claims 1-16 of patent number  by eliminating “  ;- the first bit block comprises a first bit sub-block and a second bit sub-block, a CRC bit block of the first bit sub-block is used to generate the second bit sub-block; or a channel capacity of a sub-channel mapped by any bit in a first bit set is greater than a channel capacity of a sub-channel mapped by any bit in a second bit set, the bits in the first bit block belong to the first bit set, the bits in the second bit block belong to the second bit set; or a channel capacity of a sub-channel mapped by any bit in a first bit set is greater than a channel capacity of a sub-channel mapped by any bit in a second bit set, part of the bits in the first bit block belong to the first bit set, the other part of the bits in the first bit block and the bits in the second bit block belong to the second bit set; or a CRC bit block of the first bit block is used to generate the second bit block; or the first node is a base station, the first bit block comprises downlink control information (DCI): or the first node is a UE, the first bit block comprises uplink control information (UCI)”     from the claims 1-16 of patent number. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
   For claims 1-20, the claims 1-16 of the patent discloses all the subject matter of the claimed invention with the exception of the first radio signal is transmitted on a PUCCH. However, the first radio signal is transmitted on a PUCCH is well -known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the first radio signal is transmitted on a PUCCH as well-known in the art in the communication network of the claims 1-16 of the patent for the purpose of using the PUCCH for the network.

This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (2022/0353826) is cited to show a system which is considered pertinent to the claimed invention.

5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/ Primary Examiner, Art Unit 2476                                                                                                                                                                                             /D.T.T/Primary Examiner, Art Unit 2476